DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2021 has been entered.
Status of the Claims
3.	Claims 21-22 are currently pending. This office action is in response to the request for continued examination filed on 06/08/2021 and the amendment which was filed on 05/19/2021. 
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Michael Locklar on 08/02/2021.
The application has been amended as follows: 
Claim 21 is amended such that the phrase “1.” is changed to “1:”; 
the phrase “free-radical initiation is DIcetyl” is changed to “free-radical initiator is dicetyl”;
the phrase “2.” is changed to “2:”; 

the phrase “3.” is changed to “3:”
the phrase “the maleate with “ is changed to “ the maleated polyethylene with”; 
the phrase “4.” is changed to “4:”; the phrase “ the molar ratio of silane monomer and maleic anhydride to HDPE” is changed to “the molar ratio of silane monomer to maleic anhydride on HDPE in the silane-grafted polyethylene”. 
Claim 22 is amended such that the phrase “the silane cross-linked maleated polyethylene of claim 21” is changed to “the method of making a silane cross-linked maleated polyethylene of claim 21”. 
Allowable Subject Matter
5.	Claims 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record of Schombourg (US 6,448,343 B1).
Schombourg teaches an article formed from a polymer composition comprising (column 8 lines 5-10) a polymer comprising taking a polyethylene polymer or copolymer (column 3 lines 20-37) and reacting the polymer with an acid anhydride such as maleic anhydride (column 4 line 37) to give a graft polymer (column 6 lines 30-45).  The polymer is indicated to have preferably at least 50% of ethylene content and preferably at least 70 mol% ethylene (column 3 lines 34-37).  Examples of the polymer which are indicated to be used include high density polyethylene (pg 3 lines 25-30 and 35-45). 
It should be noted that the examples indicate the use of a maleic anhydride grafted polyethylene copolymer (column 8 lines 50-68 and column 9 and claim 13). The reaction for grafting the acid anhydride such as maleic anhydride to the polyethylene polymer includes combining the polyethylene polymer, a free radical initiator and the anhydride together (column 6 lines 30-55).  

Schombourg further indicates that the structure of the anhydride grafted polymer and the reaction product with the amino silane has a structure of (certificate of correction column 7 lines 1-25)

    PNG
    media_image1.png
    244
    932
    media_image1.png
    Greyscale

This would indicate that the polyethylene would have only one or two maleic anhydride groups present on each side chain, and would additionally indicate that each side chain of the cross linked maleated polyethylene would have only one or two silane groups.  
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Claims 21-22 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DAVID L MILLER/Examiner, Art Unit 1763    

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763